— In a proceeding to invalidate a petition designating Jacque Friedman as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the party position of Male Member of the Democratic State Committee, 48th Assembly District, Kings County, (1) Jacque Friedman appeals from a judgment of the Supreme Court, Kings County (Vinik, J.), dated August 5, 1986, which granted the application, and (2) Stephen C. Stark and Thea J. Platt cross-appeal from so much of the same judgment as failed to grant the application on the ground of fraud involving the candidate.
Cross appeal dismissed, without costs or disbursements (see, *910Parochial Bus Sys. v Board of Educ., 60 NY2d 539; Matter of Fox v Westchester County Bd. of Elections, 112 AD2d 1063).
Judgment affirmed, without costs or disbursements.
The hearing court properly invalidated Jacque Friedman’s designating petition on the ground that the place of residence listed on the petition of both himself and his wife, as subscribing witnesses, failed to satisfy the requirements of Election Law § 6-132 (2), which includes the requirement that a subscribing witness correctly set forth the address at which he or she now resides.
With respect to the cross appeal, we note that the petitioners objectors are not aggrieved by the judgment cross-appealed from (see, CPLR 5511). To the extent that the issue they raised on their cross appeal is reviewable on Friedman’s appeal (see, CPLR 5501 [a] [1]), in light of the foregoing decision we need not reach that issue. Bracken, J. P., Niehoff, Fiber and Spatt, JJ., concur.